 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion, in violation of Section 8 (a) (5) and (1) of the Act, andrecommending that it cease and desist therefrom and take certainaffirmative action, as more fully set forth in the Intermediate Report,copies of which were duly served upon the parties. Thereafter, theRespondent filed exceptions to the Intermediate Report and a sup-porting brief, and requested oral argument, and the Charging Unionfiled a statement in support of the Intermediate Report. In view ofthe basis for our decision, as set forth hereinafter, the Respondent'srequest for oral argument is hereby denied.The Charging Union is an affiliate or constituent unit of Interna-tionalUnion of Mine, Mill and Smelter Workers (Independent),hereinafter called the International.On February 1, 1955, the Boardissued a Determination and Order,' determining that the Interna-tional was not and had not been in compliance with the filing re-quirements of Section 9 (h) of the Act, and ordering that until theInternational had complied with such filing requirements, no furtherbenefits under the Act be accorded to the International or to any of itsaffiliates or constituent units. In view of the foregoing Determinationand Order, to promote the objective of national security which under-lies the enactment of Section 9 (h) of the Act, and to protect the in-tegrity of the Board's processes, we find that it would not effectuatethe policies of the Act now to require the Respondent to bargain withthe Charging Union.We shall, accordingly, dismiss the complaintwithout considering the merits of the Trial Examiner's findings, con-clusions, and recommendations.[The Board dismissed the complaint.]iMaursce E. Travis, Secretary-Treasurer,International Unaon of Mane,Mall and SmelterWorkers(Ind.) and Compliance Status of International Union of Mme,Mill and SmelterWorkers (Ind.),111 NLRB 422.YARDLEY PLASTICS COMPANYandFRED W. HANCOCK, PETITIONERandLOCAL UNION No. 464, UNITED RUBBER, CORK, LINOLEUM AND PLAS-TICWORKERS OF AMERICA, CIOFREDERICK B. HILL,JR.,FREDERICK B. HILL, III AND YARDLEY MOLDEDPLASTICS, INC., D/B/A E. T. PLASTICS COMPANYandROBERT R.THOMAS, PETITIONERandLOCAL UNIONNo. 464,UNITED RUBBER,CORK, LINOLEUM AND PLASTIC WORKERS OF AMERICA, CIO.CasesNos. 9-RD-138 and9-RD-139.February 7,1955Decision and OrderUpon separate petitions filed under Section 9 (c) of the National La-bor Relations Act, a consolidated hearing was held before Harold M.Kennedy, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.111 NLRB No. 83. YARDLEY PLASTICS COMPANY527Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioners, employees of the respective Employers, assertthat the Union is no longer the bargaining representative, as definedin Section 9 (a) of the Act, of the employees designated in the peti-tions.The Union is the certified and currently recognized represent-ative of employees in a unit which includes those employees desig-nated in the petitions.3.The Petitioner in Case No. 9-RD-138 seeks to decertify theUnion as the collective-bargaining representative of the employees ofthe Yardley Plastics Company. The Petitioner in Case No. 9-RD-139seeks to decertify the Union as representative of the employees of theE. T. Plastics Company.On August 14, 1953, following an election pursuant to a consentagreement, the Union was certified as the collective-bargaining repre-sentative for all production and maintenance employees of the Yard-ley Plastics Company, Yardley Molded Plastics, Inc., E. T. PlasticsCompany, Hill Brothers Fittings Company, and Industrial PlasticPipe Company. Thereafter, on December 10, 1953, the five companiesentered into a contract with the Union covering the aforementionedproduction and maintenance employees.That contract expired onDecember 10, 1954.At the hearing, the Union moved to dismiss the petitions on thegrounds that the units alleged in both petitions were inappropriateand that neither Petitioner made the required showing of interest inthe appropriate unit. It contends that only the multiemployer unitit has been representing since certification is appropriate.The Em-ployers state that the proposed units are probably appropriate.All five of the above-named companies are controlled by FrederickB. Hill, Jr., and members of his family. Personnel, accounting, andpurchasing operations are centralized.Four of the companies are lo-cated in 3 buildings on 1 plot of land and the Industrial Plastic PipeCompany is located at a site but 2 miles away. The various plants arefunctionally integrated.All the companies are engaged in the pro-duction or sale of plastic products.In view of the foregoing, including the collective-bargaining his-tory,' we determine that no question affecting commerce exists con-cerning the representation of employees of the Employers within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.We find that the single-employer units set forth in the petitions areinappropriate.Accordingly, we grant the Union's motion to dismiss.[The Board dismissed the petitions.]'Cf.Acryvin Corporation of America,107 NLRB 917.